Title: From James Madison to Reuben Newman, 25 July 1808
From: Madison, James
To: Newman, Reuben


On the motion of James Madison and Coleby Cowherd for leave to turn a part of the road leading from the tanyard to Gordon’s tavern, it is ordered that Reuben Newman, Reuben Smith, John W. Powell and Nathaniel Gordon or any three of them, being first duly sworn for that purpose, do view the ground along which the said road is intended to be conducted, as well as the present way, and make report to the Court of the comparative conveniences and inconveniences which will result, as well to individuals as to the public if said road shall be turned.
